DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, filed 4/21/2022, are acknowledged. Claims 1-7 are pending and considered on the merits below.

Information Disclosure Statement
The Information Disclosure Statement filed on 4/21/2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for method steps, the claim is directed to detecting analytes and should include a step of detecting (as provided in claim 2). For examination purposes the examiner interprets that the analyte is also detected.
Regarding claim 2, the limitation "the step" has insufficient antecedent basis. For examination purposes the examiner interprets that the limitation reads “a step”.
Regarding claim 2, the limitation "analyte" is unclear if it takes antecedent basis from the analyte in claim 1. For examination purposes the examiner interprets that the limitation reads “the analyte”.
Dependent claims follow the same reasoning. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abraham et al. (J. CHEM. SOC. PERKIN TRANS. 2 1991).
Regarding claim 1,  Abraham describes a method for detecting an analyte comprising one or more hydrogen-bond basic groups (title and abstract), comprising: 
providing a bisphenol sorbent comprising a compound of formula I or formula II having steric groups R1 and R2

    PNG
    media_image1.png
    162
    560
    media_image1.png
    Greyscale

wherein R1 is selected from the group consisting of prop-1-en-2-yl;-dimethyl(phenyl)silyl; trimethylsilyl; diphenylmethyl; methylthio; prop-2-enyl; benzyl; ethylthio; cyclopropyl; 2- (trimethylsilyl)ethyl; 2,2-dimethylpropyl; 2-methylpropyl; phenylethyl; propyl; butyl; sec-butyl; pentyl; heptyl; propan-2-yl; cyclopentyl; cyclohexyl; cyclobutyl; 3-ethylpentan-3-yl; ethyl; 1,1- dimethylpropyl; (trimethylsilyl)methyl; trifluoromethyl; and fluoro; and  R2 is selected from the group consisting of hydrogen, methyl; tert-butyl; prop-1-en-2-yl; dimethyl(phenyl)silyl; trimethylsilyl; diphenylmethyl; methylthio; prop-2-enyl; benzyl; ethylthio; cyclopropyl; 2-(trimethylsilyl)ethyl; 2,2-dimethylpropyl; 2-methylpropyl; phenylethyl; propyl; butyl; sec-butyl; pentyl; heptyl; propan-2-yl; cyclopentyl; cyclobutyl; 3-ethylpentan-3-yl; ethyl; 1,1-dimethylpropyl; (trimethylsilyl)methyl; trifluoromethyl; and fluoro  
(
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 scheme 1, formula I:  R1 is propyl, and R2 is hydrogen); and 
contacting the bisphenol sorbent with a sample suspected of containing an analyte comprising one or more hydrogen-bond basic groups (page 1418 “One type of sensor coating that is of considerable interest to us is a hydrogen bond acidic phase that will selectively adsorb vapours that are hydrogen bond base”), 
wherein the bisphenol sorbent selectively binds with analytes comprising one or more hydrogen-bond basic groups that circumvent steric groups R1 and R2, forming a bisphenol sorbent-analyte bond (page 1422 “Hence we have succeeded in one of our main aims, namely to devise an involatile liquid phase with a high hydrogen bond acidity, that will selectively absorb challenge vapours that are hydrogen bond bases.”).
Regarding claim 2, Abraham describes a step of detecting the analyte present in the bisphenol sorbent (Table 4 and page 1418 “various solute-solvent interactions between phenolic solvent phases and various solute vapours in order to acquire fundamental information that can be used in the development of solvent phases in particular separations or selective absorptions”). 
Regarding claim 5, Abraham describes that the analyte is detected with gravimetry sensing (pages 1420-1421 “Density Measurements… Using the known density of water at each temperature l5 the volume of the stationary phase (and hence its density) was calculated from the known weight in the density bulb.”).
Regarding claim 6, Abraham describes that the gravimetry sensing is performed with a Quartz Crystal Microbalance or microcantilever device (page 1417 “quartz crystal microbalance (QCM)”).
Regarding claim 7, Abraham describes that the analyte is selected from the group consisting of TEA (triethylamine), TPA (tripropylamine), BuAm (butylamine), ammonia, arsines, acetone, acetonitrile, pyridine, DMSO (dimethylsulfoxide), DMMP (dimethyl methylphosphonate), TATP (triacetone triperoxide), VE (0-ethyl-S-[2-(diethylamino)ethyl] ethylphosphonothioate), VG (0,0-diethyl-S-[2-(diethylamino)ethyl] phosphorothioate), VM (0-ethyl-S-[2- (diethylamino)ethyl] methylphosphonothioate), VX (O-ethyl S-(2-diisopropylaminoethyl) methylphosphonothioate)), TNT (2-methyl- 1,3,5-trinitrobenzene), TEX (4,10-dinitro-2,6,8,12- tetraoxa-4,10-diazatetracyclo[5.5.0.0 ,9 03,11]-dodecane), HMX (octahydro-1,3,5,7-tetranitro- 1,3,5,7-tetrazocine), CL-20 (2,4,6,8,10,12-Hexanitro-2,4,6,8,10,12- hexaazatetracyclo[5.5.0.03,11. 05'9]dodecane), and RDX (1,3,5-trinitro-1,3,5-triazinane) (Table 4 “acetonitrile” and “Triethylamine”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (J. CHEM. SOC. PERKIN TRANS. 2 1991) in view of Hartmann-Thompson et al. (J. Appl. Polym. Sci., 104: 3171-3182).
Regarding claims 3 and 4, Abraham describes all the limitations of claims 1 and 2, however is silent to the analyte present in the bisphenol sorbent is detected using an optical spectroscopy technique and that the analyte is detected using an infrared (IR) spectroscopy technique.
Hartmann-Thompson describes “Octa-substituted FPOL POSS 2 and the two mono-substituted POSS Compounds 4 and 6 were yellow gums, and their IR spectra contained similar hydrogen-bonded hydroxyl bands…” (page 3177). Additionally, Hartmann-Thompson has cited Abraham (citation #4), suggesting motivation to use the materials in Abraham with optical IR spectroscopy analysis to obtain more insight into the compounds.
Therefore it would have been obvious to one skilled in the art at the time the invention was filed to perform IR optical detection on the analyte detections of Abraham as suggest by Hartmann-Thompson because this would allow for more insight into the compounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY R. BERKELEY/
Examiner
Art Unit 1796



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797